Title: From John Adams to James Lovell, 25 October 1779
From: Adams, John
To: Lovell, James


     
      Braintree Octr. 25. 1779
     
     Mr. Joshua Johnson, is a Merchant settled with his Lady and Family at Nantes. I was honoured with many of his Civilities in that City, and with a good deal of his Conversation. He is a sensible genteel Man has a good Character, and I believe is as well qualified, for the service you mention as any Man American now in Europe: His affections sentiments and Acquaintances are, supposed to be on a particular side: but I believe his Conduct has been, prudent and unexceptionable.
     The french Frigate would be as agreable a Conveyance for me as I wish; I should be very sorry to delay her. I dont expect to have much direct Negotiation, for some time, but I do expect a great deal of indirect, roundabout, and very ridiculous Manoeuvring. If I go at all I had rather go without delay, because I hate a state of suspence—and in my present situation I can engage in no other Business public or private. I was running fast into my old Business Profession, but this will put total stop to it, for being uncertain when I shall go, I cannot undertake any Mans Business and give him my Word to go through with it.
     If Dana should not go, you will find that, Bancroft will be set up—but I think you would certainly carry it, and you may depend upon it, no Man would make me happier. Dana however will accept. He spent yesterday with me, and I am persuaded he will go.
     I will inform A. Lee. by the 1st Opportunity. He cannot be delayed. He not only had Power to borrow Money, but has I believe considerable sums in his Hands from Spain. Spain has sent him to my Knowledge from Time to Time large sums, and she will continue to supply Mr. Jay, so that he will have no Trouble. I shall be in a different Predicament. You are mistaken about the English. There is no Money to be got there. Small sums may be borrowed in France or in Amsterdam, so that I wish to be furnished with full Powers to borrow. But I beg one favour more, and that is for an order to draw in Case of Necessity and in Case other Resources fail on Dr. Franklin, or on the Banker of the United States for a sum not exceeding My salary Yearly, and also for a Resolution of Congress, or a Letter from the Commercial Committee requesting the Continental Agents, in Europe and America, to furnish me Aids and supplies of Cash &c., and to the Captains of all American Frigates, to assist me afford me a Passage out or home upon demand, so as not to interfere with other orders they may have however, or prevent their Cruising, I to pay for my Passage to Congress, or be accountable for it. Mr. Dana should have the same Resolution of Congress and Letter from the Commercial and Marine Committee, one from each for each of Us. And perhaps the same to Mr. Jay and Mr. Charmichael. I hope I shall find the Funds provided for me sufficient, but if I should not I may be in the Utmost distress and bring upon my self and you great Disgrace. Franklin will supply me, and so will any Agent in France, if they have a Resolution of Congress, or even a Letter from the Commercial Committee.
     I dont know what Indecencies you mean in my Commission. I have looked it up, and have it before me. It is on a large sheet of Paper, written very well all in the Hand Writing of our much respected Secretary. Signed by, President Laurens. Sealed with his seal, and attested by the Secretary. It is not upon Vellum, nor Parchment it is true, and the Paper is not the best, but I believe as good as any We had at that Time. Upon the whole I think it a very decent, respectable and Honourable Condition Commission. It was treated with great Respect at Versailles, and I see no Reason to object to it. Pray let me know what the Question is about it?
    